Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 30 March 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My dear Mother
					Washington 30 March 1818.
				
				In my last I think I informed you that the news of this place was become so little interesting that my journal must cease added to which my health has become so unequal I am seldom well two days together—The last week we had a party of twenty at dinner consisting of Mr: & Mrs.Otis, Mr: Mason, Mr. & Mrs. Sears, Miss Perkins, Mr. & Mrs: Tucker of Virginia, Govr. & Mrs. Middleton of South Carolina, Mr Roberts of the Senate, Govr. Dickerson, Mr: Johnson N. O. Mr Lacork, Mr: Sanford Genl. Smith & Govr. Bloomfield—The dinner was extremely pleasant and every one appeared social and satisfied—The next day I found myself much indisposed hoping the air might be of service I went out to ride but on returning found myself so ill I was obliged to go to bed which I could not leave again for two days and did not feel strong enough to entertain company on Friday Evening as I had intended—On Saturday Mr. A. was desirous I should go to the French Ministers and accordingly I sat out with Mr Watmough one of the handsomest young men in America, he is brother to Mrs. Sergeant a most lively and amiable Woman the Wife of the Gentleman who went to England a year or two ago on the Bank business—He is a man of very superior talents and it is altogether a most charming family—Among the events of this week none have produced such a sensation as the South American question in the House of R. The Speaker came out in fine Style and produced the most interesting debate there has been this year—however as it has become the fashion to talk of my journal I must say nothing on this subject as I am already suspected of saying more than I ought—The wonder of the day is Mr. Holley who last Sunday gave us a most brilliant discourse in the Hall of Congress and who has excited the most enthusiastic admiration in almost all his hearers—The effect of his Sermon was astonishing, he was listened to with profound attention and you might almost perceive the joy of renewed and extatic hope beaming  from the eyes of those who are habitually accustomed to hear of naught but Hell and all its terrors—He dwelt upon the unbounded mercies of our great Creator and descanted with eloquence almost sublime upon his excellence and his greatness and it appeared to me almost impossible for any thing possessing a human soul not to ascend with him in imagination to those celestial regions where all is peace and love—where perfection too dazzling for the narrow mind of man is alone to be found. Mr. Holley with such powers of fascination as he possesses both in his manners his personal accomplishments and his theories is a very dangerous man, and I can never believe that the time can arrive, when the state of the world at large, that is the great mass of society, can be sufficiently enlightened either to understand or to detect their fallacy—The nature of man is such, his passions through all the stages of his existence are so difficult to curb, his temptations to sin are so manifold, his vanity and his presumption are unmeasured and so arrogant, he can only be restrained by fear, and this fear can only be inspired by that conviction of a being superior in the highest degree to himself which is I believe implanted in every human being—and that faith in the just exercise of that great authority, to punish Sin and to reward virtue—He took occasion frequently to prove that his doctrine was founded on the broadest and most liberal basis, and like most of us when indulging a favorite idea, forgot or was totally unaware, that while exerting this great liberality to all mankind, he was betraying the grossest illiberality towards the great and Almighty Creator, whom he professes to adore and whose power in the plentitude of his Wisdom this earthly worm pretends to limit—Why should he doubt the Trinity? is there any thing more wonderful in that to the mind of man than in all the glorious works of nature? is there a thing in existence that is not a miracle? and can God perform all miracles save that one?—I have read but little, I have digested less, but nature herself points out this solemn fact, and we need nothing but the commonest observation and dailey experience of our lives, to see and feel that to him who reigns above you heaven all is possible, and that if it is ordained that we should remain in darkness upon some great point of our religion, it is because our nature is incapable of a high state of perfection while our souls are shackled by the drop  of earth, and that state can only be attained through the passage of death to life eternal in the full faith of his boundless power and infinite mercy—I believe in faith and works jointly and am not at all of Mr. Hawley’s opinion that good works will naught avail—I am said here to be a Unitarian—I confess I hardly know what to call myself but this I never can admit that I am either a free thinker (I shudder at the bare idea), or what is properly understood a philosopher on religious subjects—I have to apologize my dear Mother for this Letter the subject led me on insensibly and I can only entreat you to pardon any thing you may disapprove—I am sorry to learn by your Letter that Mrs. Clark is so much indisposed congratulate her for me on the birth of her daughter which must be an interesting little plaything for you and give my love to Louisa—Mrs Smith is not confined and it is impossible for us to guess when it will take place she is however much better in health Mrs Boyd expects in a fortnight and is very unwell—My friendly saint still visits me occasionally, and our acquaintance is I  believe so permanently established, that I shall be obliged to receive his visits the rest of my day, however unwelcome It would afford me pleasure could I put him on a footing of ettiquette as that would probably be a means of discarding him altogether and I should really not grieve to shake off his ardent professions of friendship—How ignoble for the most brilliant lady of Washington to make a pun! Poor Washington the brilliancy of its Ladies it seems is rated pretty much in the manner it is as a City—but I will not expose its nakedness—Present me most affectionately to my father and tell him I shall ever be anxious to deserve his love and merit his esteem. Yours Respectfully
				
					L. C. A.
				
				
					I forgot to mention that at Mr de Neuvilles party on Saturday we met a Chinese who favoured us with a Chinese Song which produced such a roar of laughter that the poor man went out of the room crying as Madame de Neuville says “I have a shame. I am afraid we somewhat injured the reputation of Washington for politeness but it was born and bred to bear the taunts and scoffs of the world and I dont think it is in danger of growing more barren—I have a dinner of twenty people again on Thursday and can get nothing but a piece of roast Beef and some SoupOn Sunday evening I drank tea at Mrs. Middletons with a small party—The President left his room for the first time on that day—Mr Sergeant spent an hour with us last evening—his family left Washington to day. Congress is to adjourn the 20 next Month. and I am not sorry to have a little rest.—My Boys scarcely ever write—excepting Charles and he  is very punctual—
				
			